Citation Nr: 0120474	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  01-02 899	)	DATE
	)
	)


THE ISSUE


Whether a June 1996 decision of the Board of Veterans' 
Appeals denying service connection for a psychiatric disorder 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from May 1968 to July 
1968, as well as approximately 6 months of unverified active 
military service which appears to be active duty training.

This matter is before the Board as an original action on the 
February 2001 motion of the veteran, by his representative, 
alleging CUE in a June 1996 Board decision which denied 
service connection for a psychiatric disorder.  


FINDINGS OF FACT

1.  In June 1996, the Board denied service connection for a 
psychiatric disorder.  

2.  The correct facts, as they were known at the time, were 
before the Board and the statutory or regulatory provisions 
extant at the time were correctly applied.


CONCLUSION OF LAW

The June 1996 Board decision denying service connection for a 
psychiatric disorder was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §  7111 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.105, 20.1403 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from May 1968 to July 
1968, as well as 6 months of presumed active duty training.  
His service medical records show that in May 1968, he 
reported he had been nervous since high school and suffered 
from shortness of breath in the morning and palpitations due 
to nervousness.  On examination that day no psychiatric 
disorder was diagnosed.  During the course of his 
hospitalization at the United States Army Hospital, West 
Point, from May 27, 1968 to June 12, 1968, a psychiatric 
evaluation indicated an impression of a mild immature 
personality disorder.  The veteran was hospitalized for six 
days beginning June 22, 1968 at the United States Army 
Hospital, West Point and the discharge diagnoses were acute 
situational reaction, and inadequate personality.

The veteran filed a claim for service connection for 
psychiatric disorder in December 1993.  At that time he 
reported, in essence, that he was separated from service due 
to a psychiatric disorder.  He claimed that since service, he 
was treated at various facilities in the 1970's and 1980's.  
In December 1993, the RO requested treatment records from the 
facilities listed by the veteran.  The only reports which 
could be obtained were from October and November 1983.  In 
October 1983, the veteran was hospitalized for an episode of 
acute onset suspiciousness and paranoid ideation.  He was 
diagnosed as having a paranoid disorder and as having a 
schizoid personality disorder.  A November 1983 report shows 
a diagnosis of atypical psychosis.  

In a September 1994 substantive appeal, the veteran asserted 
that he had a psychiatric disorder in service and that as a 
result of his psychiatric disorder he was discharged from 
service.

In June 1996, the Board denied the claim of service 
connection for a psychiatric disorder.  The Board found that 
the claim was not well grounded as the veteran had not 
submitted any competent medical evidence linking his post-
service diagnoses of atypical psychosis and paranoid disorder 
to service.  The Board also noted that service connection for 
a personality disorder was precluded by law.

In February 2001, the veteran's representative filed a claim 
of clear and unmistakable error on behalf of the veteran with 
respect to the June 1996 Board decision denying service 
connection for a psychiatric disorder.  The representative 
argued that the 1996 decision constituted CUE because the 
Board failed to apply the presumption of soundness, in 
adjudicating the veteran's claim.  The representative argued 
that had the Board applied the presumption of soundness the 
Board would have had no choice but to grant service 
connection for a psychiatric disorder as the veteran was 
diagnosed with anxiety and dissociative thinking in service.  
The representative asserted that there was no evidence of 
record to rebut the presumption of soundness which required 
VA to demonstrate by clear and unmistakable evidence that an 
"injury or disease" preexisted service.  He also asserted 
that where an injury or disease not noted at induction is 
proven to have preexisted service, VA must bear the burden of 
proving by clear and unmistakable evidence that aggravation 
did not occur.

II.  Analysis

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West Supp. 2000).  Motions for 
review of Board decisions on the grounds of CUE are 
adjudicated pursuant to regulations published by VA in 
January 1999.  38 C.F.R. §§ 20.1400-1411.  According to the 
regulations, CUE is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  38 C.F.R. § 20.1403(a).  Generally, CUE is 
present when either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Id.  Review for CUE in a prior Board decision must 
be based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made; if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. § 
20.1403(c).  Examples of situations that are not CUE include 
the following:  (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation. 38 C.F.R. § 
20.1403(e).

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of CUE that the United States 
Court of Appeals for Veterans Claims (Court) has defined for 
claims of CUE in rating decisions.  The Court has stated that 
clear and unmistakable error is a very specific and rare kind 
of error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Russell v. Principi, 3 Vet. App. 310. 313 (1992).  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator or the law in 
effect at that time was incorrectly applied; the error must 
be undebatable and of a sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and the determination of CUE must be based on the 
record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, 
VA's breach of its duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  See Caffrey v. Brown, 
6 Vet. App. 377, 382 (1994).  

The law in effect at the time of the 1996 Board decision 
provided that service connection may be granted for 
disability resulting from disease or injury that was incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Certain chronic diseases, including a 
psychosis, which became manifest to a compensable degree 
within the year after service, will be rebuttably presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

At the time, of the 1996 Board decision, the preliminary 
requirement for a claim of service connection was that the 
applicant submits evidence which was sufficient to justify a 
belief by a fair and impartial individual that he had 
presented a well-grounded claim.  38 U.S.C.A. § 5107(a).  A 
well-grounded claim was defined as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation." 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  If a claim was not well grounded, the 
VA had no duty to assist the veteran in developing pertinent 
facts, and the claim was denied.  Id.

In 1996, in order for a claim for service connection to be 
well grounded, there must have been competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

The veteran's representative contends that the Board 
committed clear and unmistakable error in denying the claim 
of service connection for a psychiatric disorder.  He claims 
that the Board failed to apply the presumption of soundness 
when they adjudicated his claim in 1996.  

A review of the Board's 1996 decision does not demonstrate 
that the Board failed to apply the presumption of soundness 
with respect to the veteran's claim of service connection for 
a psychiatric disorder.  In 1996, the Board specifically 
denied the claim of service connection for a psychiatric 
disorder as not well grounded.  The Board found that there 
was no evidence of record which linked the veteran's post-
service diagnoses of atypical psychosis and paranoid disorder 
to service.  A current review of the record confirms the 
Board's finding in 1996.  At the time of the 1996 Board 
decision, the veteran had not submitted any evidence of a 
medical nexus between his post-service psychiatric diagnoses 
and service.  It is noteworthy to mention that the first 
indication of the veteran having a psychiatric disorder was 
in 1983, several years following his discharge from service.  
Thus, service connection was not warranted on a presumptive 
basis under 38 U.S.C.A. §§ 1101, 1112, 1113,; 38 C.F.R. 
§ 3.307, 3.309 (1996).

In sum, the correct facts were before the Board in 1996, and 
the file shows that the Board properly considered the 
evidence and law when making its 1996 decision.  Based on the 
record and law in effect at the time of the June 1996 Board 
decision, it cannot now be said that all reasonable 
adjudicators would have reached a different result or that 
there was undebatable error in denying the claim of service 
connection for a psychiatric disorder.  Thus, the Board 
concludes that the veteran has not alleged the type of error 
required to establish CUE in the June 1996 Board decision 
denying service connection for a psychiatric disorder. 


ORDER

The veteran's motion to revise or reverse the June 1996 
decision of the Board, which denied service connection for a 
psychiatric disorder is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 



